Citation Nr: 1427388	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-23 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Department of Veterans Affairs Central Texas Veterans Health Care System


THE ISSUE

Entitlement to an annual clothing allowance for the year 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1978 June 1981.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision issued by the Department of Veterans Affairs (VA) Central Texas Veterans Health Care System (CTVHCS) which denied entitlement to an annual clothing allowance.  The Veteran appealed the denial in this decision, and the matter is now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Waco, Texas in April 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include records of VA treatment as well as a transcript of the hearing before the undersigned.  All electronic documentation within these systems has been considered as part of the present appeal.


FINDING OF FACT

A VA examiner or designee of the Under Secretary for Health has not certified that orthopedic appliances worn in connection with service-connected disabilities tend to wear or tear the Veteran's clothing.  



CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an Annual Clothing Allowance

The Veteran contends that he is entitled to an annual clothing allowance due to wear-and-tear caused by this use of physician-prescribed mechanical braces for the wrist, low back, and bilateral knees.  The Veteran has also indicated that topical ointments used to treat rashes and sores caused by mechanical braces have resulted in stained clothing.

VA provides an annual clothing allowance where the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing; or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  38 C.F.R. § 3.810(a)(a)(ii) (2013).  See also 38 U.S.C.A. § 1162 (West 2002). 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) , or (f); or

 (2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810(a) (2013).

As an initial matter, the Board notes that the Veteran has been awarded service connection for right and left knee disability, but not for disorders of the wrist or low back.  Thus, entitlement to a clothing allowance based on the use of orthopedic appliance associated with the wrist or back cannot be established as matter of law.  Id.

Turing to the Veteran's bilateral knee braces, the record reflects that the Veteran uses hinged bilateral knee orthoses for treatment of bilateral service-connected knee disabilities, which were fitted and issued in February 2010.  At that time the Veteran was instructed on proper fitting and care for the devises by a VA orthotist/prosthetist.  In May 2011, the Veteran's orthotics were evaluated by a VA healthcare professional and it was determined that the Veteran's "bracing devices does not tend to wear and tear clothing."

In written and oral testimony the Veteran has indicated that the metal components of his knee braces tend to create holes in pants around the sides of his knees and cause additional wear in the crotch of his pants.  On oral testimony the Veteran reported that though the metal components of his knee braces are padded, the padding tends to wear out, and he then must return to VA for replacement padding.  The Veteran's testimony also indicates that a wait-time occurs between reporting a padding failure and VA's provision of new padding.  

The Veteran is competent to report his lay observation regarding the premature wear of clothing associated with the use of knee orthotics.  However, the Board is bound by the laws and regulations of applicable to VA benefits.  38 U.S.C.A. § 7104 (West 2002).  Here, the plain language of the applicable regulation indicates that without an indication from a designated VA party stating that because of a service-connected disability or disabilities, wear or use of a qualifying prosthetic or orthopedic appliance tends to wear or tear clothing, the Board is without authority to grant the Veteran's claim.

Simply put, the Veteran does not meet the criteria for a clothing allowance.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The duties to notify and to assist are not applicable, however, where a claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied on the ground of lack of legal merit or lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (concluding that providing notice of how to substantiate a claim is not required where that claim cannot be substantiated because there is no legal basis for it or because undisputed facts render the claimant ineligible for the benefit sought); Mason v. Principi, 16 Vet. App. 129 (2002) (noting "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim"); see also Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Here, the Veteran has not argued that the May 2011 VA opinion is not present, nor has he identified additional outstanding evidence of an opinion from the Under Secretary for Health or a designee certifying that, because of a service-connected disability or disabilities, he wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  Thus, the facts are not in dispute and the law is dispositive.

Nonetheless, the Board notes that in his hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and discussed with the Veteran the relevant evidentiary hurtles that the Veteran needed to overcome in order to substantiate his claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


